DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 	Claim 17 remains withdrawn.
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the step in claim  2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The terms “pure oxygen”, “dual oxy-fuel burner” and “combustion gas” are interpreted in light of the specification in particular at pages 13, 12 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US Pat 8574475.

1. A method of making a mineral melt, the method comprising

See Hansen col. 1, line14

 providing a circulating combustion chamber in which suspended particulate materials and gas have a circulating movement which is a cyclone motion, the circulating combustion chamber comprising an upper zone, a lower zone and a base zone, 

See col. 5, lines 30-35, col. 1, lines 64-65 and figure 1 of Hansen.  Feature 2 corresponds to the upper zone, 3 is the lower zone and 4 is the base zone.   Applicant (at page 1, lines 8-14 of the instant specification) also indicates that the Hansen furnace is a cyclone furnace. 

injecting primary particulate fuel and particulate mineral material and primary combustion gas into the upper zone of the circulating combustion chamber, thereby at least partially combusting the primary particulate fuel and thereby melting the particulate mineral material to form a mineral melt and generating exhaust gases,

See col. 11, lines 56-62 and col. 6, lines 1-3 and 29-36.  

 injecting into the lower zone of the circulating combustion chamber, together through at least one first burner, an amount of secondary combustion gas and an amount of gaseous fuel and an amount of secondary particulate fuel, wherein the secondary combustion gas and gaseous fuel and secondary particulate fuel are injected together via each first burner, thereby at least partially combusting the secondary particulate fuel, at least partially combustion the  gaseous fuel, and generating a flame having a burning direction.

See col. 11, lines 64-67 and col. 7, lines 11-17.   Hansen’s burner 9 is the claimed ‘first burner”.  It is inherent that the flame has at least one burning direction.  

 wherein the amount of secondary combustion gas injected via each first burner is insufficient for stoichiometric combustion of the total amount of gaseous fuel and secondary particulate fuel injected via that first burner, and

See col. 8, lines 17-20.


injecting tertiary combustion gas into the lower zone of the circulating combustion chamber, through at least one tertiary combustion gas injector, whereby the tertiary combustion gas enables completion of the combustion of the gaseous fuel and the secondary particulate fuel, and whereby the tertiary combustion gas is injected into the circulating combustion chamber at a direction that sustains the circulating movement,

See the sentence bridging cols. 11-12: the ‘further secondary gas” is the claimed ‘tertiary combustion gas’ and inlet 10 is the gas injector.  The paragraph spanning col. 6-7 discloses the secondary combustion gas (i.e. the currently claimed ‘tertiary combustion gas’ sustains the circulating movement.  It is inherent that the injection is at a direction. 

wherein there is provided a tertiary combustion gas injector associated with each first burner,
	
Figure 1 of Hansen shows only one tertiary combustion gas injector 10 and only one first burner 9.  
 
wherein each tertiary gas injector is positioned, relative to its associated first burner, downstream of the first burner, thereby directing tertiary combustion gas into the flame in the burning direction of the flame, whereby downstream defines a location in the direction of circulating movement in the combustion chamber,
See the paragraph bridging cols. 6-7 and the paragraph bridging cols. 7-8.  Col. 7, line 64 discloses the secondary combustion gas forms a flame (with the fuel).  It is inherent that the gas is directed into the flame (that it creates) because it is a necessary component of the flame.  See also the arguments section (below).  One can consider the injector as being ‘downstream of the first burner’ because it would downstream of a portion of the flame.  
If Hansen does not implicitly include the ‘directing’ (i.e. claim 1, line 29), then the following applies:  The paragraph bridging cols. 6-7 of Hansen teaches introducing secondary gas and fuel with the same directional momentum of the other gases/particulates.  It would have been obvious to use  burner 9 and injector 10 (Hansen figure 1) with a tangential orientation so as to help sustain the swirling motion as suggested by Hansen.  

separating the mineral melt from the hot exhaust gases so that the hot exhaust gases pass through an outlet in the circulating combustion chamber and the mineral melt collects in the base zone.

As indicated in the paragraph bridging col. 11-12: 8 is the outlet where the gases pass through and 7 is the collected melt.

The following 5 lines are newly added to claim 1. 

    PNG
    media_image1.png
    221
    769
    media_image1.png
    Greyscale


Hansen does not  explicitly disclose the first inlet being separate from the second inlet.  However Hansen discloses (col. 7) lines 65-67) using a fuel feed pipe for the secondary fuel that has the same design as the primary fuel outlet.  Hansen discloses a primary fuel outlet (col. 11, lines 1-46) with particulate fuel injected at low speed to minimize wear (col. 11, lines 9-11) and flammable gas travelling 100 m/s than the particulate fuel (and concentrically therewith) so as to ensure rapid mixing of the fuel and gases (col. 11, lines 25-46).    Col. 7, lines 36-40 discloses a most preferred embodiment with 70-90% solid fuel and a remainder of natural gas.   Additional motivations are recited in col. 11 including more efficient fuel combustion
It would have been obvious to apply the Hansen teaches of col. 11 (regarding feeding of gas and fuel) to the oxy-fuel burner 9 so as to ensure rapid and thorough mixing of the particulate fuel, gaseous fuel and combustion gas so as to provide efficient fuel combustion. 
As an alternative: it would have been obvious to inject/feed the two fuels into the burner via separate inlets and have them combine in the burner so as to be injected into the chamber together because fuels would originate from distinct sources  and it would be obvious to not combine the fuels until they are needed to be combined (i.e. in the burner). 

Claim 2: See col. 4, lines 1-3 of Hansen
Claims 3, 18 and 19: the limitations are met as per col. 7, lines 44-54 of Hansen.
Claim 4 is met by col. 7, lines 45-50.
Claim 5: See col. 7, lines 53-54.
Claims 8-10 are met by col. 7, lines 11-16.

Claim 11: See col. 10, lines 1-5 which recites a range of 150 microns breadth (from 50-200 microns).  That is 90% of the particles are “of [a] have size [range of] at least 100 microns”.
Claim 6:  Hansen does not disclose that injector 10 is a lance or a burner.   It would have been obvious for the injector 10 to comprise a straight pipe or straight conduit (i.e. lance-shaped) because such shapes/pipes are conventional shapes for carrying gases and because there is no reason to alter the shape.  
From MPEP 2144.04  

B. Changes in Shape
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice
which a person of ordinary skill in the art would have found obvious absent persuasive
evidence that the particular configuration of the claimed container was significant.).


Claim 12: Hansen does not teach the range.  However,  Hansen discloses that the secondary fuel can have as low as 10% by energy particulate fuel (col. 7, lines 13-16) or and as much as 90% particulate fuel.  And col. 8 , lines 21-23 teaches having “0.5 times the amount of oxygen” for complete combustion of the secondary fuel.  Thus at 50% particulate fuel (i.e. the center point of the 10-90% range of particulate fuel) the “0.5 times the amount of oxygen” would be substantially the same amount (i.e. 100%)  needed to combust all of the gaseous fuel.   It would have been obvious to use 50% particulate fuel for the secondary fuel because it is in the center of the indicated range (10-90%) and because one would understand that outside the 10-90% range are likely unsuitable amounts, and thus it becomes unclear if 10% and 90% and values nearby are borderline-suitable. 
In the alternative: Col. 8, lines 8-10 and 14-16 teaches changing the amount of secondary combustion can be changed “so that the melt temperature can be change as desired” or “depending on the circumstances”.   It would have been obvious to perform routine experimentation to determine suitable amounts of combustion gas depending upon the circumstances and the optimal temperature of the melt for forming a fibers of a particular diameter or other characteristic.
 As indicated in the MPEP at 2144.05

II. OPTIMIZATION OF RANGES
A. Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. "[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) 


Examiner sees no evidence showing criticality of the amount of secondary combustion gas.  Although the specification refers to efficiency and flame stability Examiner sees nothing showing that the claimed amount is critical to either of these advantages. 

Section 2144.05 of the MPEP also states: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990) 


	Claim 13 would have been obvious for the same reasons claim 12 would. 
Claims 14-15: As indicated for claim 12 above, it would have been obvious to have a 50/50 mix of particulate and gaseous fuel, and also have the burner 90 providing all of the oxygen for the gaseous fuel thus making it obvious to have the injector 10 supply the oxygen needed to combust the remaining fuel (which is solid).  It is noted that variations would have been obvious.  Such as having 52% gaseous fuel and 48% solid fuel,  with the burner supplying 50% of the oxygen.  Thus the injector 10 would supply 50% of the total oxygen, thus 
providing 50/48 = 102% of the oxygen needed for combustion of the solid fuel. 
	 Claim 22: it is deemed that the chamber is an integral chamber with non-separable parts because if any part were removed the apparatus and method would cease to function as claimed.  Alternatively: it would have been obvious to omit any unnecessary part of the combustion chamber because it would be unnecessary to include them.  
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 8-16, 18-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for the following limitation (from the last 5 lines of claim 1): 

    PNG
    media_image1.png
    221
    769
    media_image1.png
    Greyscale


As shown in Applicant’s figure 2 the first inlet 14 is not separate from the second inlet 13.  The two inlets are coaxial.  More importantly there is no support for the separate inlets in the method as claimed because the separate inlets would be incompatible with lines 13-17 of claim 1 which require the secondary combustion gas, gaseous fuel and secondary particulate fuel are “injected together”.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8-16, 18-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is insolubly ambiguous because it requires substantially contradictory features.  Lines 14-15 recites the secondary combustion gas, gaseous fuel and secondary particulate fuel are ‘injected together’. Lines 35-39 require that the secondary particulate fuel and the gaseous fuel are injected through separate inlets.   These limitations contradict each other in such a manner that one could not resolve whether separately injected fuels are injected together because ‘separate’ and ‘together’ are antonyms 



Response to Arguments
Applicant's arguments filed 18/11/2021/2021 have been fully considered but they are not persuasive. 
It is argued that there is support for the amendment at figure 2, claim 20 and page 6, lines 26-32.  This is unpersuasive because none of these  reasonably convey that the first inlet  is separate from the second inlet. Rather  figure 2 depicts as inlets 13 and 14 are concentric.  One would understand that inlet 14 is an integral part of inlet 13 because if one were to remove the inlet 14, then inlet would no longer be an annular inlet and would likely fundamentally alter the functionality of inlet 13. 
It is argued that Hansen does not anticipate present claim 1.  This is not persuasive because the anticipation rejection is not maintained.
It is argued that Hansen fails to disclose a dual oxy-fuel burner.  Examiner does not agree because Hansen teaches (col. 11, lines 1-46) a burner with particulate fuel being injected at 1-50 m/s and propane or butane being injected 100 m/s faster than the particulate fuel from a concentric inlet.  Examiner understands this arrangement to be substantially the same as shown in Applicant’s figure 2.  Whereas Hansen indicates this burner is in the top section, it would have been obvious to use the same burner arrangement in the lower zone in light of the teaching of Hansen (as indicated in the rejection above). 
It is argued that Hansen does not disclose separate inlets for each gas and fuel within the burner.  Examiner disagrees because Hansen discloses the first burner can have the same design as the burner for the primary fuel (col. 7, lines 65-67).  Moreover it is a matter of common sense to use three inlets for the three feedstocks; there does not appear to be any need to combine the feedstocks (oxygen, gaseous fuel, powdered fuel) prior to injection into the burner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741